IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
STATE OF WASHINGTON,          )
                              )                  No. 73903-4-I
               Respondent,    )
                              )                  DIVISION ONE
          v.                  )
                              )                  UNPUBLISHED OPINION
KAVAHN ELIJAH MATTHEWS-SMITH, )
QIANTRE JAMIEL TAYLOR, AM     )
QIUAN-TRE JAMIEL DAEVION      )
TAYLOR, AM QIUAN-TRE JAMIEL   )
DAZ TAYLOR, EARNETRA SHALIA   )
TURNER,                       )                                                     Na              n
                                          )                                         .--,            o
                                                                                         ---1 a
                                                                                   -.... n
                     Defendants,          )                                              --ia)
                                          )                                        c m"
                                                                                  r—     oc,
               and                        )                                       rv -n-T1

RODNEY LEE WILLIS,                                                                "...
                                          )                                                   ›
                                                                                              .o
                                                                                           c,CA
                     Appellant.           )      FILED: July 24, 2017            to
                                                                                 CA) CD
                                                                                     -1C7  7.-: 4
                                                                                              •-.

         TRICKEY, A.C.J. — Rodney Willis appeals his conviction for first degree

murder. He argues that the trial court erred when it allowed the lead detective in

his case, Detective Christina Bartlett, to give her opinion on his guilt while

testifying. Willis also contends that the trial court abused its discretion by denying

his motion for a new trial after he learned that jurors had observed Detective

Bartlett's facial expressions as she sat at the State's counsel table throughout the

trial.

         Because we conclude that Willis invited any error in eliciting Detective

Bartlett's testimony and that the record does not establish that her facial

expressions amounted to a serious trial irregularity, we affirm.
No. 73903-4-1/ 2

                                       FACTS

      In September 2012, Herman Tucker died from a gunshot wound to the chest

at a Motel 6. There is no dispute that Willis shot Tucker, although Willis claims it

was accidental.

       The State charged Willis with murder in the first degree. At trial, Willis's

younger sister, Earnetra Turner, and Willis's friend, Kavahn Matthews-Smith,

testified that Tucker was shot during an attempted robbery. Tucker had been

supplying Turner with marijuana for some time, but was angry at her because she

would not have sex with him.l On the night of his death, Tucker had left Turner at

the Motel 6 when she, once again, refused to have sex with him.

       Willis, Matthews-Smith, and two other people used Turner's cell phone to

lure Tucker back to the Motel 6, planning to rob him. But, when they confronted

Tucker he charged at them. In the struggle that followed, Willis ended up shooting

Tucker. Text messages exchanged between Willis, the other witnesses, and

Tucker indicate that there was a plan to rob Tucker.

       At trial, Willis denied that he attempted to rob Tucker. He testified that he

went to the Motel 6 just to pick up his younger sister. Willis testified that Tucker

became violent when Willis tried to leave with Turner. According to Willis, he

accidentally shot Tucker in the struggle that followed.

       The State played audio recordings of Detective Bartlett's pretrial interview

with Willis for the jury. During the interview, Willis repeatedly denied being at the

Motel 6 or being involved In any way with Tucker's death. He also initially denied



' At that time, Tucker was 47 years old and Turner was 16 years old.
                                           2
No. 73903-4-1 / 3

knowing his sister, Turner. Detective Bartlett testified that, during the interview,

she had told Willis things that were not true to elicit responses from him. Willis's

counsel cross-examined Detective Bartlett at length about her strategies during

the interview.

       The jury found Willis guilty of first degree murder. After the jury delivered

its verdict, the attorneys and their investigators met informally with the jury.

Several jurors teased Detective Bartlett about her lack of a poker face. Some joked

that she was trying to tell them not to believe Willis while he was testifying.

       Willis moved for a new trial, arguing that Detective Bartlett's facial

expressions amounted to unsworn and improper testimony about her opinion of

Willis's guilt. Willis also sought access to the jurors' contact information. The court

denied Willis's motion.

       Willis appeals.

                                     ANALYSIS

                          Opinions on Guilt — Invited Error

       Willis argues that his right to a fair trial was violated when Detective Bartlett

expressed her current opinion on his guilt at the time of trial. The State argues

that Willis invited any error by eliciting the challenged testimony from Detective

Bartlett during cross-examination. We agree with the State.

       Under the invited error doctrine, "a party who sets up an error at trial cannot

claim that very action as error on appeal and receive a new trial." State v. Momah,

167 Wash. 2d 140, 153,217 P.3d 321 (2009). In determining whether the defendant

invited the error, the court considers "whether the defendant affirmatively assented


                                           3
No. 73903-4-1/4

to the error, materially contributed to it, or benefited from it? In re Coggin, 182
Wash. 2d 115, 119, 340 P.3d 810 (2014). The defendant must engage in "some type

of affirmative action through which he knowingly and voluntarily sets up the error."

State v. Mercado 181 Wash. App. 624, 630, 326 P.3d 154 (2014).

      The Invited error doctrine applies when a defendant objects to testimony

that was given as a direct response to his questions. See. e.g., State v.

McPherson 111 Wash. App. 747, 764, 46 P.3d 284 (2002) (holding that any error in

admitting testimony alleged to be an opinion on guilt was "clearly invited" because

It was a "direct response" to the defense's question); State v. Vandiver, 21 Wn.

App. 269, 273, 584 P.2d 978 (1978) (holding that the invited error doctrine

precluded review of statements made by witnesses in response to defense's

questions).

       The State bears the burden of proving invited error. State v. Thomas, 150
Wash. 2d 821, 844, 83 P.3d 970 (2004).

       Here, Willis argues that the trial court erroneously admitted opinions on his

guilt. Personal opinions on the defendant's guilt and credibility are improper

because they invade the defendant's right to have a jury determine the facts. State

v. Demerv, 144 Wash. 2d 753, 759, 30 P.3d 1278 (2001). Because police officers,

like the prosecution, represent the State, their opinions are "especially likely" to

Influence the jury. Demerv, 144 Wash. 2d at 762-63.

       Willis argues that two of Detective Bartlett's statements were improperly

admitted. First, on cross-examination during the State's case-in-chief, Willis's

counsel asked Detective Bartlett about the way she had interviewed Willis. His


                                         4
No. 73903-4-1 /5

counsel emphasized that Detective Bartlett had told Willis that it was significant

whether he had always intended to rob and kill Tucker or had intended only to rob

Tucker but killed him in the struggle that ensued:2

      [Defense Counsel:] So you tell him, "I don't think you planned a
      murder, but I think this was a [robbery]."

       In fact, 1 counted, and I think you tell him about 12 times that you
       don't think he intended to murder anybody, but you do believe that
       he intended to rob somebody?

       [Detective Bartlett] 1 do believe that he intended to rob Herman
       Tucker.

       [Defense Counsel:] So given that, that you are telling him over and
       over and over again and he is denying that he intended to rob him,
       but you absolutely are not listening to him. Do you ever offer him -
       (31


       It Is clear that Detective Bartlett, adopting the tense used by Willis's counsel,

was describing what she told Willis during the interview, not her view of his guilt at

the time of her testimony. There was an implied, "I was telling him that" before her

answer, which Willis's counsel understood. Willis's counsel's response was to say

that Detective Bartlett was telling Willis "that" — apparently her belief that he

intended to rob Tucker — over and over again. She continued to ask Detective

Bartlett about what she said during the interview, without a request for clarification.

       Detective Bartlett made the second statement on cross-examination during

the State's rebuttal. Willis's counsel returned to the subject of Detective Bartlett's


2 According to the defense, this was not true, because both could be charged as first
degree murder. But, as the State points out, there is a difference. Homicide may be
charged as first degree murder when it is premeditated or committed in the course of a
robbery or attempted robbery. RCW 10.95.030(1). But premeditated murder committed in
furtherance of a robbery may be charged as aggravated first degree murder. RCW
10.95.020(11)(a).
3 Report of Proceedings (RP) (June 1, 2015) at 47.

                                           5
No. 73903-4-1 /6

interview with Willis. This time, counsel emphasized that Detective Bartlett's

Interview strategy had involved lying to Willis. She suggested that Detective

Bartlett and Willis were "playing with each other back and forth" and "trying to hide

from each other" what they knew.4 After Detective Bartlett said that she had given

Willis "every opportunity to say that he was trying to rescue his sister," VVillis's

counsel asked:

       [Defense Counsel:] Well, let's see. You said you gave him every
       opportunity. But, in fact, there were eight times, and we can go
       through there, that you absolutely told him I don't believe you, and I
       think you did this for sure. Starting with number one of page 18.

       [Detective Bartlett] I do believe that he committed this murder.

       [Defense Counsel:] Okay. And you —

       [Detective Bartlett] That's not a lie.

       [Defense Counsel:] And no matter what he told you from page 18 all
       the way to the last page you told him I don't believe you. Absolutely
       don't believe that I think maybe you didn't murder him, but I think you
       went there to do a [robbery], and I don't believe otherwise; isn't that
       true?

       [Detective Bartlett] I said that I believe that you went there to rob
       him. I had the text messages and I believed it.im

       Again, Detective Bartlett was clarifying what she had said to Willis during

the interview and not improperly stating her opinion on his guilt at the time of trial.

Counsel had just directed her to page 18 of the transcript of her interview, which

Included her statement to Willis that the crime looked to her, "like murder one."6

1NiIlis's counsel used the present tense as she paraphrased Detective Bartlett's



4 RP (June 9, 2015) at 982.
5 RP (June 9, 2015) at 982-83.
° Ex. 77 at 18.
                                          6
No. 73903-4-1 17

statements during the interview back to her, and Detective Bartlett responded in

the same tense.

         Apparently reading along, Detective Bartlett responded that she believed

that Willis committed the murder. She completed her answer by saying, 'That's

not a lie."7 It is reasonable to conclude that the "that" refers to both what she had

just said and her statement during the interview, suggesting that the former is just

a restatement of the latter.

         As before, Willis's counsel continued with her line of questioning, without

indicating that she believed Detective Bartlett was improperly referring to her

opinion at the time of trial. Further, Detective Bartlett's next response made it clear

that the line of questioning was about what she had said and believed during the

interview.

         Willis's counsel's questions to Detective Bartlett about what she said or

believed during the interview were affirmative and voluntary acts. They created or

materially contributed to Detective Bartlett's testimony. Accordingly, we conclude

that Willis invited any error in eliciting her testimony and, therefore, cannot

challenge it on appeal.

         Willis argues that he did not invite any error because Detective Bartlett

offered her opinion at the time of trial, not her opinion during the interview, and

consequently her answers were not responsive to the questions. We reject this

argument for two reasons. First, as just explained, although she gave her answers

In the present tense, Detective Bartlett was describing what she said and believed



7   RP (June 9, 2015) at 982.
                                          7
No. 73903-4-1/ 8

during the interview.

       Second, the invited error doctrine may apply even when a witness gives a

more detailed answer than the question calls for. For example, in State v.

Vandiver, the defendant's counsel asked a witness if he had arrested the

defendant pursuant to a warrant. 21 Wash. App. at 273. The witness responded

that he had not had a warrant but had received permission from the defendant's

parole officer. Vandiver, 21 Wash. App. at 273. The Court of Appeals held that the

defendant had invited any error in admitting this evidence of the defendants

criminal history. Vandiver, 21 Wash. App. at 273.

       Here, by aggressively questioning Detective Bartlett about her interview

strategies, Willis's counsel invited her to explain herself. Her explanation gave

more information than was strictly necessary to answer the question, but was

clearly related to her answer. Thus, we conclude that, even if Detective Bartlett's

answers were not directly responsive to Willis's counsel's questioning, Willis

Invited the error,

       Ineffective Assistance of Counsel

       The State argues that Willis cannot challenge Detective Bartlett's

statements on appeal because he failed to object at trial. Willis argues that he

received ineffective assistance of counsel when his trial counsel failed to object to

Detective Bartlett's testimony.

       But Willis does not argue that he received ineffective assistance of counsel


°Willis argues that he can raise the issue for the first time on appeal as a manifest error
affecting a constitutional right under RAP 2.5(a)(3). But a defendant may not raise an
error on appeal that he invited, even if that error is a manifest error affecting a
constitutional right State v. Henderson, 114 Wash. 2d 867, 870, 792 P.2d 514 (1990).
                                            8
No. 73903-4-1 /9

because his trial counsel questioned Detective Bartlett about her opinions and

statements at the time of the interview. In fact, Willis acknowledges that Detective

"Bartlett's opinion at the time of the interrogation was certainly relevant to" the

defense's theory that Willis did not tell Detective Bartlett the truth during the initial

interview because he did not trust her, and that his lack of trust was justified.9

Since Willis is not arguing that his counsel was ineffective for pursuing the line of

questioning that invited the error, it is irrelevant whether Willis's trial counsel was

Ineffective for failing to object to any error.

                                   Motion for a New Trial

         Wills argues that the trial court abused its discretion when it denied his

motion for a new trial. Specifically, he argues that Detective Bartlett's facial

expressions while seated at the State's counsel table amounted to unsworn and

improper opinion testimony on his guilt, which, in turn, constituted extrinsic

evidence considered by the jury or a serious trial irregularity. We disagree.

Because the record does not establish that Detective Bartlett's facial expressions

amounted to opinions on guilt, Willis cannot show the prejudice required for a new

trial.

         The trial court may order a new trial when certain events occur during trial

that materially affect one of the defendant's substantial rights. CrR 7.5(a). "A new

trial is warranted in such circumstances only when the defendant 'has been so

prejudiced that nothing short of a new trial can insure that the defendant will be

treated fairly.'" State v. Pete, 152 Wash. 2d 546, 552, 98 P.3d 803 (2004) (internal



9   Reply Br. of Appellant at B.
                                             9
No. 73903-4-1 /10

quotations omitted) (quoting State v. Bourgeois, 133 Wash. 2d 389, 406, 945 P.2d
1120 (1997)).

       When determining whether to grant a new trial, the court may not consider

matters that inhere in the verdict. Cox v. Charles Wright Acad., Inc., 70 Wash. 2d
173, 179,422 P.2d 515 (1967). Factors inhering in the jury's process, and thus in

the verdict itself, include the "mental processes by which individual jurors reached

their respective conclusions, their motives in arriving at their verdicts, the effect the

evidence may have had upon the jurors or the weight particular jurors may have

given to particular evidence, [and] the jurors' intentions and beliefs." Cox, 70
Wash. 2d at 179-80. Statements concerning matters that inhere in the verdict "are

inadmissible to impeach the verdict? Cox, 70 Wash. 2d at 180.

       For example, in State v. Bourgeois, the court had to determine the effect of

two trial irregularities. 133 Wash. 2d at 408-09. Both were alleged incidents of

spectator misconduct: first, two spectators glared at a witness, and second, one of

those spectators made a gun gesture at the witness with his hand. Bourgeois, 133
Wash. 2d at 408. The court quickly dismissed the glaring, noting that the difference

between glaring and staring "is largely a subjective determination." Bourgeois, 133
Wash. 2d at 408. The Supreme Court acknowledged that the gun gesture could be

viewed as a threat to discourage the witness from testifying but concluded there

was no indication the defendant directed the spectator to make the gesture.

Bourgeois, 133 Wash. 2d at 409. In reaching that conclusion, the court deemed

irrelevant the fact that one of the jurors had assumed that the spectator who made

the gun gesture was associated with the defendant in some way, because the


                                           10
No. 73903-4-1 Ill

Juror's assumption showed the juror's "thought process" and, therefore, inhered in

the verdict. Bourgeois, 133 Wash. 2d at 409.

       We will not reverse a trial court's ruling on a motion for a new trial absent a

clear abuse of discretion, which occurs when no reasonable judge would have

reached the same conclusion. Pete 152 Wash. 2d at 552.

       Here, immediately after the trial ended, the prosecutors, defense attorneys,

defense investigator, and Detective Bartlett spoke informally with members of the

jury. The attorneys, investigator, and Detective Bartlett all submitted sworn

statements describing their conversation.10 According to the defense investigator,

one juror said that Detective Bartlett "'wins a prize for the most facial

expressions." Similarly, according to one of the defense attorneys, "several

jurors told [D]etective Bartlett that she, 'has more facial expressions than anyone

they had ever seen."12 One of the prosecutors agreed that several "jurors told

Detective Bartlett that she had very expressive eyes and face."13

       Another juror told Detective Bartlett that she "should not play poker

because the jurors could read her facial expressions." And one juror commented,

"'Oh yeah you definitely were trying to tell us not to believe Mr. VVillis.'"15 The

State's witnesses agreed that several jurors teased Detective Bartlett about her

lack of a poker face and that some had joked that Detective Bartlett was trying to


1° Neither of the parties have raised hearsay concerns about the fact that the affidavits are
from non-jurors, recollecting the jurors' statements, rather than affidavits from the jurors
themselves.
11 Clerk's Papers (CP) at 97.
12 CP at 93.
" CP at 223.
14 CP at 93.
Is CP at 93.
                                             11
No. 73903-4-I 112

tell them not to believe Willis when he testified.

       Detective Bartlett stated that she was not aware of having made any

"observable expressions with [her] eyes or face during trial while seated at counsel

table.7'° She also stated that she did not intend to "convey any message or

Information or to influence the jury in any way with any expressions."' Neither

side stated that they had observed Detective Bartlett make any particular gestures

or facial expressions during trial.

       But before reaching Willis's arguments about what impact Detective

Bartlett's facial expressions may have on the trial, we must determine whether any

statements in the affidavits contain matters that inhere in the verdict.

       The affidavits contain descriptions of how the jurors interpreted Detective

Bartlett's facial expressions. By saying (1) that Detective Bartlett lacked a poker

face, or (2) was trying to tell them not to believe Willis, the jurors offered their

conclusions about whether she was intending to express a particular message."

       We disregard both conclusions because such determinations inhere in the

verdict. Therefore, we consider Willis's claims based solely on the objective

descriptions of Detective Bartlett's facial expressions contained in the affidavits:

there were many of them, her eyes and face were very expressive, and no one

else involved in the trial observed her making them.



" CP at 220.
17 CP at 220.
18 In fact, these two conclusions demonstrate how individuals may interpret the same facial
expressions in different ways. Saying Detective Bartlett has no poker face suggests that
other people can tell what she Is thinking or feeling, despite her attempts to conceal her
thoughts. That is the opposite of the jurors' other conclusion, that Detective Bartlett was
deliberately trying to convey a specific message with her facial expressions.
                                            12
No. 73903-4-1/ 13

         Willis contends that Detective Bartlett's facial expressions constituted

extrinsic evidence or a serious trial irregularity. He also argues that the jurors'

observations of Detective Bartlett's facial expressions require a new trial because

substantial justice was not done. As noted above, a new trial is not warranted

absent a strong showing of prejudice. Pete 152 Wash. 2d at 552.

         Willis argues that he was prejudiced because Detective Bartlett's facial

expressions amount to her giving her opinion on his guilt or credibility. For

example, in his brief, Willis implies that Detective Bartlett expressed her opinion

on Willis's credibility through "physical manifestations of disdain, disgust and/or

disbelief.“19 The record does not support that implication. The affidavits do not

contain any descriptions of these alleged physical manifestations, nor did any of

the jurors say that Detective Bartlett expressed disdain, disgust, or disbelief.

Therefore, regardless of whether the expressions might constitute extrinsic

evidence or a trial irregularity, we conclude that there is nothing in the record to

establish that Detective Bartlett's facial expressions amounted to an opinion on

guilt.

          Without an opinion on guilt, Willis cannot show prejudice. And, without

prejudice, Willis cannot show he is entitled to a new trial. Therefore, we conclude

that the trial court did not err by denying Willis's motion for a new trial, and we do

not consider whether Detective Bartlett's facial expressions amount to extrinsic

evidence or trial irregularities.




19   Br. of Appellant at 32.
                                         13
No. 73903-4-1 /14

       Sufficiency of the Record

       Willis argues that, if the record is insufficient to determine whether Detective

Bartlett's facial expressions warrant a new trial, we should conclude that the trial

court abused its discretion when it denied Willis's request to interview the jurors.

Because Willis did not establish good cause below, we disagree.

       "Individual juror information, other than name, is presumed to be private."

GR 31(j). After the conclusion of a jury trial, the court may allow a party's attorney

access to juror information upon a showing of good cause.

       We review the trial court's decision on access to juror information for an

abuse of discretion. State v. Blazina, 174 Wash. App. 906, 909, 301 P.3d 492 (2013).

The trial court abuses its discretion when the decision is "'manifestly unreasonable,

or exercised on untenable grounds, or for untenable reasons.'" Blazina 174 Wn.

App. at 909-10 (quoting State ex rel. Carroll v. Junker, 79 Wash. 2d 12, 26, 482 P.2d
775 (1971)).

       In his request to interview the jurors, Willis did not show good cause. He

argued that he needed to access the jurors' information to make a record of "how

they considered the facial expressions of Detective Bartlett."2° Willis also stated

that he "must be allowed to question the jurors about the facts and extrinsic

evidence that was considered by the jurors to show that the misconduct

occurred."21

       At oral argument below, Willis argued that, while that the parties and the

court knew "that the exaggerated facial expressions were not[iced] by the jurors,


"CP at 91.
21 CP at 88.

                                          14
No. 73903-4-1 /15

otherwise, they wouldn't have noted them," unless they spoke to the jurors, they

could not know whether the jurors observed Detective Bartlett's face while she was

at counsel table or while she was testifying.22 Willis argued that they also did not

know if the jurors did not believe Willis because of Detective Bartlett's facial

expressions, which was "exactly why [Willis] wanted to talk to them."23

       In its oral ruling, the trial court stated that, during their conversation with the

Jurors, the parties disclosed "previously inadmissible character evidence about"

Tucker.24 The court was concerned that the jury's impressions might have been

contaminated by this information. The court also stated that it had not observed

anything out of the ordinary during trial.

       Ultimately, the trial court denied Willis's request because it determined that

Willis was seeking information that inhered in the verdict. First, the court assumed

that the jurors observed Detective Bartlett's facial expressions while she sat at

counsel table.25 The court then stated that u[t]he only additional information that

the defendant appears to want has to do with such matters as how the jurors

interpreted Detective Bartlett's facial expressions, whether and how they were

discussed in deliberations, and/or whether and how they affected the verdict."26

       We conclude that the trial court did not abuse its discretion in denying

Willis's motion to interview the jurors. Willis did not show that he was seeking more



22 RP (July 1, 2015) at 6-8.
23 RP (July 1,2015) at 8:22-9:1.
24 RP (July 1,2015) at 33.
25 In his opening brief, Willis objects to the court assuming this instead of actually finding
it from the facts. But, as mentioned above, Willis himself said the court could not
determine when the jurors were observing Detective Bartlett from the current record.
" CP at 189.
                                             15
No. 73903-4-1 /16

Information about the precise nature of the facial expressions and, thus, did not

establish good cause." Moreover, the trial court's concern that the juror's

Impressions of the trial may have been contaminated by learning negative facts

about the victim's character was not unreasonable.

                                   Cumulative Error

       Willis argues that, even if neither Detective Bartlett's testimony nor her facial

expressions alone requires reversal, the combination of the two require reversal

under the cumulative error doctrine. 'Under this doctrine, a defendant may be

entitled to a new trial when errors, even though individually not prejudicial,

cumulatively result in a trial that was fundamentally unfair." State v. Asaeli, 150
Wash. App. 543, 597, 208 P.3d 1136 (2009). Here, Willis has not established that

there were multiple errors or that any of the errors resulted in a fundamentally

unfair trial. His arguments, again, assume that Detective Bartlett's testimony was

Improper and that her expressions amounted to opinions on guilt. We reject these

arguments for the reasons stated above.

                                    Appellate Costs

       Willis asks that no costs be awarded on appeal if the State substantially

prevails. Appellate costs are generally awarded to the substantially prevailing

party on review. RAP 14.2. But, when a trial court makes a finding of indigency,

that finding remains throughout review "unless the commissioner or clerk


27 On appeal, Willis focuses on the need to have jurors describe "precisely what they saw
as Detective Bartlett made facial expressions from [the] counsel table." Br. of Appellant
at 42. He contends that this information is necessary to complete the record and does not
Inhere in the verdict. We agree that jurors' accounts of their observations would not Inhere
In the verdict. But, since Willis did not make that request below, he cannot raise it now.
RAP 2.5(a).
                                            16
No. 73903-4-1/ 17

determines by a preponderance of the evidence that the offenders financial

circumstances have significantly improved since the last determination of

indigency." RAP 14.2.

       Here, the trial court found that Willis was impoverished. We assume that

Willis is still indigent. The State may file a motion for costs with the commissioner

if it has evidence indicating that Willis's financial circumstances have significantly

Improved since the trial court's determination.

       Affirmed.



                                                      l'irl, gleso
                                                                       Yi         Acr
WE CONCUR:



                                                                      ----."
                                                        Pde
                                                      fl-     /Ands^ )....)   .




                                          17